             Case 2:17-cv-00242-TSZ Document 155 Filed 10/18/18 Page 1 of 4



 1                                                            District Court Judge Thomas S. Zilly
 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8

 9   Kirti Tiwari, Seung Yoon Yang, Amandeep          No. 2:17-cv-00242-TSZ
     Singh, Duncan Makau, Valdeta Mehanja, Rui
10   Zhang, Raj Chettri, Thong Nguyen, Xi Cui,
     Rajat Kaushik, Pingyang Liu, Blerta Mehanja,
11
     Mengmeng Cai, Sandeep Singh, Fleury
12   Ngantchop Keigni Di Satchou, Kaushal              PLAINTIFFS’ MOTION IN LIMINE
     Wadhwani, Angelita Acebes, Kusuma Nio,             TO PRECLUDE UNDISCLOSED
13   and Qi Xiong,                                           EXPERT OPINIONS
14
                          Plaintiff,
15                                                    Note on Motion Calendar:
                   v.                                 November 2, 2018
16

17   James Mattis, Secretary, U.S. Department of
     Defense, in his official capacity,
18
                          Defendant.
19

20
                   DoD has not designated any expert witness, nor made any expert disclosure,
21
     in this case. DoD has listed several DoD employees in its recent Amended Rule 26(a)(1)
22

23   Initial Disclosure and identified the subjects regarding which DoD intends to have these
24   witnesses address at trial. (Ex. 1) For example, DoD states that witness Stephanie Miller
25
     has:
26
                   information about, inter alia, the security concerns presented by
27                 the MAVNI program and the justifications for the screening

      PLAINTIFFS’ MOTION IN LIMINE - 1                               CASCADIA CROSS BORDER LAW GROUP LLC
      Case No. 2:17-cv-00242-TSZ                                              4141 B Street, Suite 205
                                                                            Anchorage, AK 99503-5940
                                                                                 Tel 907.242.5800
             Case 2:17-cv-00242-TSZ Document 155 Filed 10/18/18 Page 2 of 4



 1                 requirements challenged by Plaintiffs in this case, the scope of
                   the RAND report commissioned by the Army in 2015; and
 2
                   DoD’s personnel security policy regarding permitting soldiers
 3                 who enlisted in the Army through the MAVNI program to be
                   considered for officer commissioning programs during their
 4                 first term of enlistment.
 5   (Ex. 1 p. 2) However, the declaration previously filed in this case by Ms. Miller does not
 6
     address the facts and opinions regarding any of the foregoing subjects with the exception of
 7
     the RAND Report. (Ex. 2, see also Dkt. 141-3)
 8

 9                 DoD also recently identified for the first time Joseph Simon as a proposed

10   witness on its October 5, 2018 Amended Rule 26(a)(1) Initial Disclosure. The only
11
     information DoD provided regarding Mr. Simon’s proposed testimony is that he:
12
                   has information about, inter alia, the security concerns presented
13                 by the MAVNI program and the justifications for the screening
14
                   requirements challenged by Plaintiffs in this case.

15   (Ex. 1 p. 3) No disclosure had been provided regarding Mr. Simon’s actual opinions nor any

16   facts supporting those opinions.
17
                   DoD witnesses “who are qualified as an expert by knowledge, skill,
18
     experience, training, or education” (Fed. Rule of Evid. 702) should be precluded from
19
     providing any opinion testimony at trial where they have not previously and timely provided
20

21   “a summary of the facts and opinions to which the witness is expected to testify.” Fed. Rule
22   Civ. Proc. R. 26 (a)(2)(C). Individuals, such as non-retained in-house employees, must timely
23
     provide a “summary of the facts and opinions to which they are expected to testify” before
24
     being allowed to offer an opinion on a subject for which they “qualif[y] as an expert by
25

26   knowledge, skill, experience, training, or education.” (Id., Fed. Rule of Evid. 702) Having

27   elected to only provide very limited disclosure regarding certain witnesses, and no disclosure

      PLAINTIFFS’ MOTION IN LIMINE - 2                               CASCADIA CROSS BORDER LAW GROUP LLC
      Case No. 2:17-cv-00242-TSZ                                              4141 B Street, Suite 205
                                                                            Anchorage, AK 99503-5940
                                                                                 Tel 907.242.5800
                Case 2:17-cv-00242-TSZ Document 155 Filed 10/18/18 Page 3 of 4



 1   at all regarding other witnesses, DoD witnesses should be precluded from offering any
 2
     expert opinion not supported by a previous and timely-served disclosure of the proposed
 3
     opinion and the facts supporting that opinion. 1
 4

 5                  DATED this 18th day of October, 2018.

 6
                                                 CASCADIA CROSS BORDER
 7                                               LAW GROUP LLC
 8                                               Attorneys for Plaintiffs

 9                                               By: s/Neil T. O’Donnell
                                                 Neil T. O’Donnell, Esq.
10                                               4141 B Street, Suite 205
11                                               Anchorage, AK 99503-5940
                                                 Phone: (907) 242-5800
12                                               Email: nodonnell@cascadialawalaska.com
13
                                                 Alaska Bar No. 8306049
14                                               Pro Hac Vice Attorney

15

16
                                                 MACDONALD HOAGUE & BAYLESS
                                                 Attorneys for Plaintiffs, Local Counsel
17
                                                 By: s/Joseph R. Shaeffer
18                                               Joseph R. Shaeffer, WSBA #33273
19                                               1500 Hoge Building
                                                 705 Second Avenue
20                                               Seattle, Washington 98104
                                                 Phone (206) 622-1604
21                                               Fax: (206) 343-3961
22                                               joe@mhb.com

23

24

25
            1 The parties conferred by telephone in good faith regarding the subject of this
26   motion and were unable to resolve this dispute. While the parties conceptually agree that
     DoD witnesses who have not made a disclosure under Rule 26(a)(2)(C) are limited to
27   “factual” testimony, it appears from the listed subjects that the parties substantially disagree
     regarding what constitutes “factual” verses “opinion” testimony.

      PLAINTIFFS’ MOTION IN LIMINE - 3                                 CASCADIA CROSS BORDER LAW GROUP LLC
      Case No. 2:17-cv-00242-TSZ                                                4141 B Street, Suite 205
                                                                              Anchorage, AK 99503-5940
                                                                                   Tel 907.242.5800
              Case 2:17-cv-00242-TSZ Document 155 Filed 10/18/18 Page 4 of 4



 1                                 CERTIFICATE OF SERVICE
 2
             I hereby certify that on the 18th day of October, 2018, I filed the foregoing and all
 3   documents in support thereof, with the Clerk of Court using the CM/ECF System which
     will send notification of such filing to the following:
 4
                                  Nathan Swinton, Esq.
 5
                                  Nathan.M.Swinton@usdoj.gov
 6
                                  Joseph C. Dugan, Esq.
 7                                Joseph.Dugan@usdoj.gov
 8

 9                                                       /s/ Neil T. O’Donnell
                                                         Neil T. O’Donnell
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


      PLAINTIFFS’ MOTION IN LIMINE - 4                                 CASCADIA CROSS BORDER LAW GROUP LLC
      Case No. 2:17-cv-00242-TSZ                                                4141 B Street, Suite 205
                                                                              Anchorage, AK 99503-5940
                                                                                   Tel 907.242.5800
